DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-6, and 8-10 are pending. Claims 2 and 7 have been canceled. Claim 6 has been withdrawn. Claims 1, 3-5, and 8-9 have been amended. Claim 10 is new. The previous rejection under 35 USC 112(b) are withdrawn in view of the amendment. The prior art rejections are maintained and revised in view of the amendment and new claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “continuous” as used in claim 1 is ambiguous. Claim 1 recites “a cylindrical body portion continuous with the mouth portion.” Claim 1 also recites “a holding surface between the mouth portion and the body portion, the holding surface being continuous with 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelsey (US 5,242,066).
	Regarding claim 1, Kelsey discloses a synthetic resin preform (injection molded preform 1 comprising PET, col. 1 ll. 58-62, col. 3 ll. 37-41, col. 4 ll. 50-52, Fig. 2) capable of being formed into a container of a predetermined shape by blow molding (capable of being blow molded into a container, col. 4 ll. 52-55; in the alternative, Kelsey discloses containers made from the disclosed preform, see Fig. 4), the synthetic resin preform comprising a cylindrical mouth portion provided with a male thread on an outer peripheral surface thereof (male screw thread 4, col. 4 ll. 52-55, Fig. 2), a cylindrical body portion continuous with the mouth portion (top of body forming portion 5 continuous with neck 3 including male screw thread 4, col. 4 ll. 52-55, Fig. 2), the body portion having a constant outer diameter (top of body forming portion 5, prior to tapering as truncated cone descends, has a constant outer diameter, Fig. 2), the constant outer diameter of the body portion being the same as a diameter of the outer peripheral surface of the mouth portion (outer peripheral surface of mouth portion is the same as the top of body portion 5, Fig. 2), a bottom portion configured to close a lower end of the body portion (remainder of body forming portion 5 constitutes a bottom portion that closes lower end of body forming portion 5, Fig. 2; the bottom portion has no recited limitations and therefore can have the tapering structure shown in Fig. 2, with no recited length requirement for the body portion), a holding surface between the mouth portion and the body portion, the holding surface being continuous with an outer peripheral surface of the mouth portion and extending radially inward relative to the outer peripheral surface of the mouth portion, (neck 3 includes a surface extending radially inward relative to the outer peripheral surface of the mouth portion, 
Regarding claim 3, Kelsey discloses wherein the recessed groove extends over an entire circumference between the mouth portion and the body portion (Fig. 2).  
Regarding claim 4, Kelsey discloses wherein the holding surface is continuous with the outer peripheral surface of the mouth portion at an outer peripheral edge thereof (Fig. 2).  
Regarding claim 10, Kelsey discloses wherein the cylindrical body portion has the constant outer diameter along an axial direction of the cylindrical body portion from an outer peripheral edge of the cylindrical body portion that is continuous with the recessed groove towards the bottom portion (top of body forming portion 5, prior to tapering as truncated cone descends, has a constant outer diameter, Fig. 2; the remainder of the parison is the bottom).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the alternative, Claims 1, 3-4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey (US 5,242,066) in view of Sideris (2006/0290034), Silvers (US 2012/0076965), Matteo (US 2013/0115325), or White (US 2002/0108924).
Regarding claim 1, Kelsey discloses a synthetic resin preform (injection molded preform 1 comprising PET, col. 1 ll. 58-62, col. 3 ll. 37-41, col. 4 ll. 50-52, Fig. 2) capable of being formed into a container of a predetermined shape by blow molding (capable of being blow molded into a container, col. 4 ll. 52-55; in the alternative, Kelsey discloses containers made from the disclosed preform, see Fig. 4), the synthetic resin preform comprising a cylindrical mouth portion provided with a male thread on an outer peripheral surface thereof (male screw thread 4, col. 4 ll. 52-55, Fig. 2), a cylindrical body portion (body forming portion 5 continuous with neck 3 including male screw thread 4, col. 4 ll. 52-55, Fig. 2), the outer diameter of the body portion being the same as a diameter of the outer peripheral surface of the mouth portion 
Kelsey teaches a synthetic resin preform substantially as claimed. In the alternative, to the extent that the body forming portion 5 of Kelsey tapers before being closed by a nearly hemispherical bottom, body forming portion 5 of Kelsey as a whole is not perfectly cylindrical and does not have a constant outer diameter.
However, in the same field of endeavor of blow molding, each of Sideris, Silvers, Matteo, and White teach the body portion having a constant outer diameter (Sideris preform 30, Fig. 9F; Silvers Fig. 2; Matteo Fig. 11; White lower part 44, [0017], Fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of body forming portion 5 of Kelsey to have a constant outer diameter as in any of Sideris preform 30, Silvers 
Regarding claim 3, Kelsey as modified teaches wherein the recessed groove extends over an entire circumference between the mouth portion and the body portion (Fig. 2).  
Regarding claim 4, Kelsey as modified teaches wherein the holding surface is continuous with the outer peripheral surface of the mouth portion at an outer peripheral edge thereof (Fig. 2).  
Regarding claim 10, Kelsey as modified teaches wherein the cylindrical body portion has the constant outer diameter along an axial direction of the cylindrical body portion from an outer peripheral edge of the cylindrical body portion that is continuous with the recessed groove towards the bottom portion (as modified body forming portion 5 has a constant outer diameter until the bottom that curves in to form the bottom wall).

Claims 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey (US 5,242,066) or Kelsey (US 5,242,066) in view of Sideris (2006/0290034), Silvers (US 2012/0076965), Matteo (US 2013/0115325), or White (US 2002/0108924) as applied to claims 1-3, respectively above, and further in view of Mittel (US 5,405,034) and Sideris (2006/0290034).
Regarding claims 5 and 8-9, Kelsey teaches a preform/container formed from the preform substantially as claimed. Kelsey does not teach wherein a cylindrical outer cover including a locking groove in an outer peripheral surface of the cylindrical outer cover and a 
However, in the same field of endeavor of producing containers with a thread at the mouth, Mittel teaches wherein a cylindrical outer cover (adapter 166, col. 5 ll. 10-58, Fig. 5) including a locking groove in an outer peripheral surface of the cylindrical outer cover (groove that receives extension from cap 164 as shown in Fig. 5, col. 5 ll. 10-58) and a female thread on an inner peripheral surface of the cylindrical outer cover (internal threads 170, col. 5 ll. 21-23, Fig. 5) is attached to the mouth portion with the female thread screwed with the male thread (internal threads 170 mate with external threads 172 of a container, Fig. 5).
Additionally, in the same field of endeavor of blow molding containers with preforms that have threaded mouths, Sideris teaches a structure to surround the threaded mouth of a preform and hold it in place for the blow molding process ([0146], Fig. 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preform/container of Kelsey to attach adapter 166 of Mittel because the abstract of Mittel teaches that the adapter couples the container to a cap that can slide between the opened and a closed position and [0146] of Sideris teaches that a preform can be held by a structure surrounding the mouth of a preform in a blow molding context.
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.

In the alternative, as presented above, preforms with constant outer diameters along the body that extends until the portion that forms the bottom wall is well known in the art. Based on the properties of the desired container, it would have been obvious to adapt the preform of Kelsey to be so structured.
Conclusion
Sideris (US 7,611,658) teaches subject matter similar to Sideris (2006/0290034), cited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                   

/MARC C HOWELL/             Primary Examiner, Art Unit 1774